269 N.W.2d 23 (1978)
Michael Earl JACKSON, Appellant,
v.
STATE of Minnesota, Respondent.
No. 47833.
Supreme Court of Minnesota.
June 23, 1978.
C. Paul Jones, Public Defender, Gregory A. Gaut, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, William B. Randall, County Atty., Steven C. DeCoster, Asst. County Atty., St. Paul, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Defendant was found guilty by a district court jury of aggravated assault and attempted aggravated robbery and was sentenced for the latter offense to a prison term of 3 to 10 years, Minn.St. 609.11, 609.17, 609.245. On this appeal from the order denying his petition for postconviction relief, defendant challenges the fairness of the identification procedures used by the police and the sufficiency of the evidence. We affirm.
Police captured defendant within minutes after the crime and immediately returned him to the scene, where the two victims positively and unhesitatingly identified him as one of their two assailants. A consideration of all the relevant factors convinces us that there was no "very substantial likelihood of irreparable misidentification"  see, Neil v. Biggers, 409 U.S. 188, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972), and Manson v. Brathwaite, 432 U.S. 98, 97 S. Ct. 2243, 53 L. Ed. 2d 140 (1977)  and therefore we hold that the trial court did not err in admitting the identification evidence.
There is no merit to the contention that the evidence of defendant's guilt was legally insufficient.
Affirmed.